United States Court of Appeals
          For the Eighth Circuit
      ___________________________

              No. 15-1450
      ___________________________

           United States of America

      lllllllllllllllllllll Plaintiff - Appellee

                         v.

                   Jovan Miller

    lllllllllllllllllllll Defendant - Appellant
       ___________________________

              No. 15-1477
      ___________________________

           United States of America

      lllllllllllllllllllll Plaintiff - Appellee

                         v.

                   Jovan Miller

    lllllllllllllllllllll Defendant - Appellant
                    ____________

  Appeals from United States District Court
for the Eastern District of Missouri - St. Louis
                ____________
                             Submitted: August 3, 2015
                               Filed: August 3, 2015
                                   [Unpublished]
                                   ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      In these consolidated appeals, Jovan Miller challenges the below-Guidelines-
range sentence the district court1 imposed after he pled guilty to being a felon in
possession of a firearm, and he challenges the consecutive sentence the district court
imposed upon revoking his prior supervised release. Miller’s counsel has filed a brief
under Anders v. California, 386 U.S. 738 (1967), and has moved for leave to
withdraw. Miller has filed a supplemental brief, and has moved for appointment of
new counsel. In his supplemental brief, Miller argues that the district court
committed a procedural sentencing error.

       Upon careful review, we conclude that no procedural sentencing error occurred
and that neither sentence is unreasonable. See United States v. Feemster, 572 F.3d
455, 460-61 (8th Cir. 2009) (en banc) (describing appellate review of sentencing
decisions); United States v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009) (where
district court has varied downward, “it is nearly inconceivable that the court abused
its discretion in not varying downward still further”); United States v. Miller, 557
F.3d 910, 915-16 (8th Cir. 2009) (this court reviews revocation sentence using same
standards it applies when reviewing initial sentence; decision to impose consecutive
or concurrent sentence upon revocation of supervised release is committed to district
court’s sound discretion). In addition, we have reviewed the record independently

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.

                                         -2-
under Penson v. Ohio, 488 U.S. 75 (1988), and we have found no nonfrivolous issues
for appeal. Accordingly, in each of these consolidated appeals, we grant counsel’s
motion to withdraw, we deny Miller’s motion for appointment of new counsel, and
we affirm the judgment.
                      ______________________________




                                       -3-